Lumpkin, J.
1. A conspiracy may be shown by circumstantial as well as direct evidence. Weaver v. State, 135 Ga, 317 ,(69 S. E. 488).
2. Three men were indicted for the murder of a fourth. On the trial there was evidence tending to show the following facts: On a certain night a woman who was living with one of the 'defendants as his wife (though she had a living husband) had retired, while that' defendant remained up. The house had two rooms. After midnight there was a knock at the door of the room other than that in which she. was,. *309and the other two defendants and the decédent ’eiitefed. ‘ One of the defendants who came in said to the defendant who' lived there, “We have got here.” After' some talk, one of the party hit the decedent- a heavy blow, killing him. They then all went off together, apparently carrying the decedent with them. When the lick was struck, the woman in the next room said.“Oh!” The defendants told her that they would kill her if she “hollered.” After being gone for about an hour, the defendant who claimed to be her husband returned, and, taking up a lamp, looked at her face. She pretended to be asleep, and he said, “She is asleep; she don’t know nothing,” and retired. He had previously accused the woman of intimacy with the decedent, which she denied. Another of the defendants had made a threat against the decedent, but later said it was a joke. The three defendants were put in jail as was also the woman. They told her to tell nothing. The defendant who claimed to be her husband admitted to a witness that he killed the decedent,'but claimed that he caught the-latter in improper relations with his wife. Held, that there was sufficient evidence to authorize a charge on the subject of conspiracy.
February 17, 1914.
Indictment for murder. . Before Judge James B. Park. Morgan superior court. November IS, 1913.
E. II. George, for plaintiffs in error. T. S. Felder, attorney-general, and J. E. Pottle, solicitor-general, contra. .. .
3. There was no merit in the grounds of the motion for a new trial which complained of the' omission to charge certain things without requests therefor. In so far as the matters involved in these contentions were proper, subjects to have been, given in charge, they were, substantially covered by the instructions given.
4. The evidence was sufficient to support the verdict, and there was no ‘ errof: in overruling the motion for a new trial. ■

Judgment in each case affirmed.


All the. Justice^ concur.